MEMORANDUM **
Wayne R. Reiner appeals pro se from the district court’s order denying his motion for relief from judgment following the dismissal of his civil rights action for failure to effect service. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, United States v. Alpine Land & Reservoir Co., 984 F.2d 1047, 1049 (9th Cir.1993), and we affirm.
The district court properly concluded that Reiner could not seek relief from judgment for “excusable neglect” because his motion was not filed within a year of the 1999 judgment of dismissal. See Fed. R.Civ.P. 60(b)(1). The district court did not abuse its discretion in finding that Reiner failed to demonstrate “extraordinary circumstances” warranting relief from judgment. See Fed.R.Civ.P. 60(b)(6); Alpine Land & Reservoir Co., 984 F.2d at 1049-50 (noting that Rule 60(b)(6), relief for extraordinary circumstances, is not a substitute for 60(b)(1), relief for mistake, inadvertence, surprise, or excusable neglect).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.